THE THIRTEENTH COURT OF APPEALS

                                    13-14-00187-CV


                         Majdee Majed Nassar d/b/a In and Out
                                           v.
                         Texas Alcoholic Beverage Commission


                                   On Appeal from the
                     172nd District Court of Jefferson County, Texas
                              Trial Cause No. E-195,148


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

November 20, 2014